                   Case 4:08-cr-00240-LPR Document 118 Filed 03/05/21 Page 1 of 7
AO 24m (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                      Sheet I

                                                                                                                              . ARKANSAS

                                    UNITED STATES DISTRICT COURT                                            'MARO 5 2021
                                                        Eastern District of Arkansas                  ~Ay~ES ~~.CfAr/
                                                                    )                                   ·- w,,,,n;r     K, CLERK
           UNITED STATES OF AMERICA                                 )   JUDGMENT IN A CRIMINAL CAS                                .)f   i•clERK
                               V.                                   )   (For Revocation of Probation or Supervised Release)
                                                                    )
                  ELTON WILLIAMS Ill                                )
                                                                    ) Case No. 4:08-CR-00240-LPR
                                                                    ) USM No. 25197-009
                                                                    )
                                                                    )   Gregory Bryant (appointed)
                                                                                                Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)          _1~2~3~a_n~d_4______ of the term of supervision.
•   was found in violation of condition(s) count(s} _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                             Violation Ended
1                             Failure to Obtain Permission to Leave Judicial District                        02/04/2021

2                              Failure to Report to Probation/Submit Monthly Reports                         02/04/2021
3                              Failure to Maintain Employment and Notify Probation of                        12/01/2020
                               Termination

       The defendant is sentenced as provided in pages 2 through _ _7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution. costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 3688                                                 03/02/2021
                                                                                                    Imposition of Judgment
Defendant's Year of Birth:          1958

City and State of Defendant's Residence:                                                          Signature of Judge
West Helena, Arkansas
                                                                                     Lee P. Rudofsky, U.S. District Judge
                                                                                                Name and Title of Judge



                                                                                                         Date
                      Case 4:08-cr-00240-LPR Document 118 Filed 03/05/21 Page 2 of 7
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- lmprisonmem
                                                                                                 Judgment - Page     2      of   7
DEFENDANT: ELTON WILLIAMS Ill
CASE NUMBER: 4:08-CR-00240-LPR


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
EIGHT (8) MONTHS




     •      The court makes the following recommendations to the Bureau of Prisons:




     Iii"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   --------                     •    a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
l have executed this judgment as follows:




            Defendant delivered on                                                     to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                              By---------------------
                                                                                   DEPUTY UNITED STATES MARSHAL
                   Case 4:08-cr-00240-LPR Document 118 Filed 03/05/21 Page 3 of 7
AO 245D (Rev. 09il9)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                Judgment-Page      3     of       7
DEFENDANT: ELTON WILLIAMS Ill
CASE NUMBER: 4:08-CR-00240-LPR
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 EIGHTEEN (18) MONTHS




                                                   MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check ifapplicoblej
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicahlei
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901. et seq.)
          as directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student. or were convicted of a qualifying offense. (check if applicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this coun as well as with any other conditions on the attached
page.
                    Case 4:08-cr-00240-LPR Document 118 Filed 03/05/21 Page 4 of 7
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                 Judgment-Page      4      of       7
DEFENDANT: ELTON WILLIAMS Ill
CASE NUMBER: 4:08-CR-00240-LPR

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

l.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with). you must notify the probation officer at least IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the
       probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.
I 0.   You must not own, possess. or have access to a firearm, ammunition, destructive device. or dangerous weapon (i.e .• anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers ).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization). the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                           Date
                                                                                                       ------------
                     Case 4:08-cr-00240-LPR Document 118 Filed 03/05/21 Page 5 of 7
  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3D - Supervised Release
                                                                                         Judgment-Page    5     of      7
  DEFENDANT: ELTON WILLIAMS 111
  CASE NUMBER: 4:08-CR-00240-LPR

                                       SPECIAL CONDITIONS OF SUPERVISION
1. For the first six months of supervised release, the defendant shall be placed on home detention with the use of
electronic (location) monitoring. The defendant is restricted to his residence at all times except for employment; religious
services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as pre-approved by the U.S. Probation Office.

2. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the
probation office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment.
Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of
treatment at the rate of $1 0 per session, with the total cost not to exceed $40 per month, based on ability to pay as
determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
co-pay requirement will be waived.

3. Defendant must participate in a mental health treatment progrm under the guidance and supervision of the probation
office. The defendant must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed
$40 per month, based on ability to pay as determined by the probation office. In the event the defendant is financially
unable to pay for the cost of the treatment, the co-pay requirement will be waived.

4. Pursuant to the Mandatory Victims Restitution Act of 1996, the defendant is ordered to pay restitution in the amount of
$487.22 to the U.S. District Clerk. Restitution will be disbursed to Bancorp South. Restitution of $487.22 is due
immediately and any unpaid balance will be payable during incarceration. During incarceration, the defendant will pay 50
percent per month of all funds that are available to him. During residential re-entry placement, payments will be 10 percent
of the defendant's gross monthly income. Beginning the first month of supervised release, payments will be 10 percent per
month of the defendant's monthly gross income. Restitution will be joint and several with any other person who has been
or will be convicted on an offense for which restitution to the same victim on the same loss is ordered. The interest is
waived.

5. All mandatory, standard, and special conditions previously imposed remain in full force and effect.
 AO 245D (Rev. 09/19)
                        Case   4:08-cr-00240-LPR Document 118 Filed 03/05/21 Page 6 of 7
                          Judgment in a Criminal Case for Revocations
                          Sheet S - Criminal Monetary Penalties

                                                                                                    Judgment - Page       6    of     7
 DEFENDANT: ELTON WILLIAMS Ill
 CASE NUMBER: 4:08-CR-00240-LPR
                                             CRIMINAL MONETARY PENALTIES
      The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                        Assessment                Restitution                Fine               AV AA Assessment*         JVT A Assessment**
 TOTALS           $                           $   487.22                $                   $                         $



 D The determination of restitution is deferred until             ----
                                                                            . An Amended Judgment in a Criminal Case (AO 2./5C) will
      be entered after such determination.

 D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664{i), all nonfederal
      victims must be paid before the United States is paid.

 Name of Payee                                Total Loss***                         Restitution Ordered           Priority or Percentage
Bancorp South                                                                                       $487.22




  TOTALS                                $ ______0._00_                         $_ _ _ _ _ _4_87_.2_2_


  D    Restitution amount ordered pursuant to plea agreement $ - - - - - - - -

  •    The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment. pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  ~    The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       li1'   the interest requirement is waived for the          D fine      ~ restitution.

       D the interest requirement for the             D fine        D restitution is modified as follows:


  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims ofTraffickin° Act of 2015. Pub. L. No. 114-22.
  *** Findings for the total amount ofiosses are re~uired under Chapters 109A, 110, l IOA, and 113A ofTitle 18 for offenses committed
  on or after September 13, 1994, but before April 23, 1996.
                    Case 4:08-cr-00240-LPR Document 118 Filed 03/05/21 Page 7 of 7
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 6 - Schedule of Payments

                                                                                                          Judgment - Page      7     of     7
 DEFENDANT: ELTON WILLIAMS Ill
 CASE NUMBER: 4:08-CR-00240-LPR

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    !if'   Lump sum payment of$         _4_8_7_.2_2_____ due immediately, balance due

            •   not later than  _ _ _ _ _ _ _ _ _ _ , or
            D   in accordance with D C, D D,    D E,or                     !ill    F below); or

B    D      Payment to begin immediately (may be combined with             D      C.    D     D. or   •     F below): or

C    D      Payment in equal _ _ _ _ _ (e.g., weekly. monthly, quarterly) installments of$ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g .• 30 or 60 days) after the date of this judgment; or

D    D      Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ over a period of
            _ _ _ _ _ (e.g.. months or years). to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E    D      Payment during the term of supervised release will commence within    _ _ _ _ (e.g., 30 or 60 days) after release
            from imprisonment. The court will set the payment plan based on an assessment of the defendanfs ability to pay.
F    Ill"   Special instructions regarding the payment of criminal monetary penalties:
         During incarceration, the defendant will pay 50 percent per month of all funds that are available to him. During
         residential re-entry placement, payments will be 1O percent of the defendant's gross monthly income. Beginning
         the first month of supervised release, payments will be 10 percent per month of the defendant's monthly gross
         income.


Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties,_ except those payments made
through the Federaf Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk or the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                       Joint and Several               Corr~sponding_ Payee,
     (i11cluding defe11da11t number)                        Total Amount                         Amount                         1f appropriate




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal. (3) restitution interest. (4) AV AA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (IO) costs, including
cost of prosecution and court costs.
